Citation Nr: 0906829	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05-11 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to a rating in excess of 50 percent for the 
service-connected post-traumatic stress disorder (PTSD).  

3.  Entitlement to an increased (compensable) rating for the 
service-connected otitis externa of the left ear.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from July 1943 to February 
1946.  

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from July 2004 and April 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  The July 2004 rating 
decision confirmed and continued a 30 percent rating for the 
service-connected PTSD and confirmed and continued a 
noncompensable rating for the service connection otitis 
externa of the left ear, thereby denying the Veteran's claims 
for increased ratings.  The April 2005 rating decision denied 
service connection for hearing loss and tinnitus.  

The Board issued a decision in February 2007 that granted an 
increased rating to 50 percent for the service-connected PTSD 
and denied an increased (compensable) rating for the service-
connected otitis externa of the left ear.  The issues of 
service connection for hearing loss and tinnitus were 
remanded to the RO, via the Appeals Management Center (AMC) 
in Washington, DC for additional evidentiary development.  
While additional development was undertaken at the AMC, with 
regard to the claims of service connection for hearing loss 
and tinnitus, the Veteran appealed the Board's February 2007 
decision to the United States Court of Appeals for Veterans 
Claims (Court or CAVC).  

While his claims were pending at the Court, the Veteran's 
attorney representative and the VA Office of General Counsel 
filed a Joint Motion requesting that the Court vacate the 
Board's February 2007 decision and remand the case to the 
Board for further development and readjudication.  In an 
April 2008 Order, the Court granted the Joint Motion.  The 
case was returned to the Board.  

Meanwhile, the AMC issued a rating decision in July 2008, 
that granted service connection for tinnitus.  As the grant 
of service connection represents a full grant of benefits as 
to that issue, the issue of entitlement to service connection 
for tinnitus is no longer in appellate status or before the 
Board.  Regarding the claim of service connection for hearing 
loss, the AMC completed the requested development, issued a 
supplemental statement of the case (SSOC) and returned the 
case to the Board for further appellate review.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2).

The issues of entitlement to a rating in excess of 50 percent 
for the service-connected PTSD, and entitlement to an 
increased (compensable) rating for the service-connected 
otitis externa of the left ear are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral hearing loss was first shown many 
years after discharge from service and is not shown by 
medical and other competent evidence to be otherwise related 
to any incident of service, including exposure to acoustic 
trauma.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in September 2004 and March 2005.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim of service connection for hearing loss is denied.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Regardless, the RO issued a 
subsequent letter to the Veteran in March 2006 that 
specifically complied with the directives in Dingess.  That 
letter was followed by a Board remand in February 2007, an 
additional VA examination in May 2008, and an SSOC in August 
2008.  

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claim of 
service connection for hearing loss.  The Veteran has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of his hearing 
loss claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks service connection for bilateral hearing 
loss.  The Veteran has already established service connection 
for otitis externa of the left ear, and he asserts that he 
has a hearing loss as a result of the service-connected 
otitis externa.  Additionally, the Veteran maintains that he 
was exposed to acoustic trauma during service in the 
Infantry, without the use of ear protection.  .

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §  1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as hearing 
loss (as an organic disease of the nervous system) to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

To prevail on the issue of service connection, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The service medical records reveal that the veteran was 
treated on several occasions during service for otitis 
externa and/or otitis media.  Discharge examination in 
February 1946 noted mild otitis externa in the left ear.  
Hearing was 15/15 on whispered voice test and no hearing loss 
was reported by the veteran or noted by the discharge 
examiner.

In support of his claim, the Veteran submitted a statement 
from an old doctor who had been retired since 1979, but who 
indicated that he had treated the Veteran for otitis interna 
and otitis media in the past.  

A June 2004 VA examination report, the first medical evidence 
of record showing a hearing loss, indicates that the Veteran 
had a moderate high-frequency sensorineural hearing loss, 
bilaterally.  The Veteran reported that he was exposed to 
noise during service in World War II from mortars, artillery, 
and gunfire.  The Veteran's reported history is consistent 
with his personnel records that show receipt of the Combat 
Infantry Badge.  After service, the Veteran worked in retail, 
and was not around significant noise.  The audiologist did 
not offer an opinion regarding the etiology of the hearing 
loss.  

The Veteran was examined by a VA audiologist again in May 
2007 who noted a right ear mild to severe sensorineural 
hearing loss at 2000 to 8000 Hz with a conductive component 
at 1000 Hz, and a left ear mild to severe sensorineural 
hearing loss at 2000 to 8000 Hz.  The Veteran's claims file 
was not provided to the examiner, and as such, an opinion 
regarding etiology of the hearing loss could not be provided.  

Another VA audiology examination was conducted in May 2008.  
The Veteran's claims file was reviewed.  The examiner noted 
moderate cerumen in the ear canals.  This finding was 
consistent with findings at prior examinations of May 2007 
and June 2004.  The examiner indicated that the Veteran was 
not currently demonstrating any additional hearing loss due 
to cerumen build-up however, if the cerumen were to become 
impacted, it could likely contribute to a temporary increase 
in hearing loss, as would be the case with anyone who had a 
tendency to produce excessive cerumen.  The diagnosis was 
normal to moderately severe sensorineural hearing loss 
bilaterally.  The examiner further noted that the Veteran's 
hearing loss was sensorineural in nature, and not 
significantly worse than expected for an average man of his 
age.  Thus, the examiner opined that the Veteran's hearing 
loss was less likely as not due to military noise exposure or 
to fungal infections of ear canals while in service.  

The Veteran has not provided any competent medical evidence 
to support his assertions that he has bilateral hearing loss 
as a result of in-service noise exposure or as a result of 
his service-connected otitis externa of the left ear.  

The only evidence of record that the Veteran's present 
hearing loss is due to the conceded in-service noise exposure 
comes from the veteran's own self-reported history.  The 
Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting 
to sick call, being placed on limited duty, and being exposed 
to loud noise.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the Veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Lay evidence is one type of evidence that must be considered 
and competent lay evidence can be sufficient in and of 
itself.  The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against lay statements.

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).

In this case, the Veteran's lay assertions regarding his 
hearing loss are outweighed by a lengthy period between 
service and any medical evidence of treatment or complaint.  
The Veteran's lay statements must be weighed against the 
other evidence of record, including the objective findings 
showing no hearing loss until decades after discharge from 
service.  A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See also, Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

The "absence of evidence" or "negative" evidence of any 
complaints, findings or diagnosis of hearing loss during 
service in this case is supported by affirmative evidence 
which tends to show that no hearing loss or tinnitus was 
incurred during that time.  Such affirmative evidence 
consists of the separation examination report which showed no 
complaints of hearing loss or tinnitus, or any other symptoms 
associated with noise exposure by the Veteran.  

Although the Veteran sincerely believes that his current 
hearing loss had its onset during service, the fact remains 
that the service medical records are silent as to any 
complaints, findings or diagnosis of hearing loss, and the 
veteran has not provided any evidence, medical or otherwise, 
dated prior to this decade that shows complaints, findings or 
diagnosis of hearing loss.  

This is affirmative evidence that the Veteran did not develop 
hearing loss during active duty.  Although it is shown that 
the Veteran had otitis externa and otitis media during 
service, and prior to 1979, there is no indication that any 
such infections caused or contributed to the current hearing 
loss.  No medical professional has so indicated, and the VA 
examiner in May 2008 specifically opined that the Veteran's 
hearing loss was normal for his age.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for 
hearing loss is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  


ORDER

Service connection for hearing loss is denied.  


REMAND

The parties to the Joint Motion for Remand requested that the 
February 2007 decision be vacated and remanded for compliance 
with VA's duties to notify and assist a claimant in 
substantiating a claim for benefits.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159.

After the February 2007 Board decision was issued, the Court 
issued the decision of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), which held that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

A remand is required as to the issues of entitlement to a 
rating in excess of 50 percent for the service-connected PTSD 
and entitlement to an increased (compensable) rating for the 
service-connected otitis externa of the left ear, to comply 
with the directives set forth in Vazquez.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
required.)

1.  Provide the Veteran with adequate 
notice and assistance with regard to his 
claims for increased ratings, pursuant to 
the directives set forth in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

2.  After adequate notice is issued, 
allow appropriate time for a response 
from the Veteran and conduct any 
additional development deemed 
appropriate, including additional VA 
examinations if necessary.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


